DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2016/0161800 A1) in view of Iwai et al. (WO 2016/093133 A1, of which an English translation is attached).
In regard to claim 1, Sekiguchi et al. discloses an optical film comprising (see e.g. Figure 1b): 
a resin film 2 or 7; and 
a shock absorbing layer 5 or 9 disposed on at least one surface of the resin film 2 or 7, 
Sekiguchi et al. fails to explicitly disclose
0C and a frequency of 106 Hz is 1 GPa or less.
However, Sekiguchi et al. does disclose
wherein a storage elastic modulus E' of the shock absorbing layer is 1 GPa to 6GPa (see e.g. paragraph [0103]), which overlaps applicant’s claimed range.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sekiguchi et al. with wherein a storage elastic modulus E' of the shock absorbing layer is 1 GPa or less.
Doing so would provide a means for preventing damage to an attached polarizing plate (see e.g. paragraph [0103] of Sekiguchi et al.).
	Sekiguchi et al. fails to disclose the conditions of 250C and a frequency of 106 Hz.
	However, Iwai et al. discloses
the conditions of 230C and a frequency of 104 -106.5 Hz (see e.g. abstract), which overlap applicant’s claimed ranges. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Iwai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sekiguchi et al. with the conditions of 250C and a frequency of 106 Hz.
Doing so would provide measurement conditions for determining a storage elastic modulus, as is known in the art.
In regard to claim 2, Sekiguchi et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein a film thickness of the shock absorbing layer is 10 µm to 80 µm.
However, Sekiguchi et al. does disclose a thickness range of 5 to 40 (see e.g. paragraph [0102]), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sekiguchi et al. with wherein a film thickness of the shock absorbing layer is 10 µm to 80 µm.
Doing so would provide a layer that is thick enough to improve the brittleness of the polymer composite film without being so thick as to cause a large optical loss.
In regard to claim 3, Sekiguchi et al. discloses the limitations as applied to claim 1 above, and 
a hard coat layer 3 or 8 on a surface of the resin film 2 or 7 opposite to the surface on which the shock absorbing layer 5 or 9 is disposed.
In regard to claim 4, Sekiguchi et al. discloses the limitations as applied to claim 1 above, and a polarizing plate comprising the optical film according to claim 1 (see e.g. Figure 1b).
In regard to claim 5, Sekiguchi et al. discloses the limitations as applied to claim 3 above, and 
a polarizing plate comprising the optical film according to claim 3 (see e.g. Figure 1b).
In regard to claim 6, Sekiguchi et al. discloses the limitations as applied to claim 4 above, and a liquid crystal panel comprising the polarizing plate according to claim 4 as a rear-side polarizing plate (see e.g. Figure 1b).
In regard to claim 7, Sekiguchi et al. discloses the limitations as applied to claim 5 above, and a liquid crystal panel comprising the polarizing plate according to claim 5 as a front-side polarizing plate (see e.g. Figure 1b).
In regard to claim 8, Sekiguchi et al. discloses the limitations as applied to claim 1 above, and a liquid crystal panel comprising: a polarizing plate comprising the optical film according to claim 1 as a rear-side polarizing plate(see e.g. Figure 1b); and a polarizing plate comprising the optical film according to claim 1, further comprising a hard coat layer on a surface of the resin film opposite to the surface on which the shock absorbing layer is disposed, as a front-side polarizing plate (see e.g. Figure 1b).
In regard to claim 9, Sekiguchi et al. discloses the limitations as applied to claim 8 above, but fails to explicitly disclose
wherein a storage elastic modulus E'r of the shock absorbing layer included in the optical film of the rear-side polarizing plate, and a105 storage elastic modulus E'f of the shock absorbing layer included in the optical film of the front-side polarizing plate satisfy the following expression: E'f - E'r ≥ 0.
However, Sekiguchi et al. discloses the polymer on both sides of the display panel have a range of 1GPa to 6GPa (see e.g. paragraph [0103]).  One of ordinary skill in the art would recognize utilizing a same film on either side would result in a value of 0 for the above quantity, E'f - E'r, and thus satisfying the inequality.  It is noted that in the case where the claimed ranges (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sekiguchi et al. with wherein a storage elastic modulus E'r of the shock absorbing layer included in the optical film of the rear-side polarizing plate, and a105 storage elastic modulus E'f of the shock absorbing layer included in the optical film of the front-side polarizing plate satisfy the following expression: E'f - E'r ≥ 0.
Doing so would provide a means for preventing damage to an attached polarizing plate (see e.g. paragraph [0103] of Sekiguchi et al.).
In regard to claim 10, Sekiguchi et al. discloses the limitations as applied to claim 6 above, but fails to disclose
a touch sensor.
However, Iwai et al. discloses (see e.g. Figure 1):
a touch sensor 11.
Given the teachings of Iwai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sekiguchi et al. with a touch sensor.
Doing so would provide a means for allowing user input directly into the display device.
In regard to claim 11, Sekiguchi et al., discloses the optical film according to claim 1, but fails to disclose
a touch panel comprising the optical film and a touch sensor film, wherein the optical film and the touch sensor film are bonded to each other.
11 on a display panel 9 (see e.g. Figure 1).  One of ordinary skill in the art would recognize that the combination of Sekiguchi et al. with Iwai et al. would yield the optical film and the touch sensor film are bonded to each other.
Given the teachings of Iwai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sekiguchi et al. with a touch panel comprising the optical film and a touch sensor film, wherein the optical film and the touch sensor film are bonded to each other.
Doing so would provide a means for allowing user input directly into the display device.
In regard to claim 12, Sekiguchi et al. discloses the limitations as applied to claim 11 above, and a liquid crystal panel comprising the touch panel according to claim 11 (see e.g. Figure 1b).
In regard to claim 13, Sekiguchi et al. discloses the limitations as applied to claim 6 above, and
an image display device comprising the liquid crystal panel according to claim 6 (see e.g. Figure 1b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
February 27, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871